 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHARLES FAULTRY,                                  No. 2:18-cv-1850 AC P
12                       Plaintiff,
13           v.                                         ORDER and
14    J. SAECHAO, et al.,                               FINDINGS AND RECOMMENDATIONS
15                       Defendants.
16

17          I.      Introduction

18          Plaintiff is a state prisoner at California State Prison, Los Angeles County (CSP-LAC),

19   proceeding pro se and in forma pauperis with this civil rights action filed pursuant to 42 U.S.C. §

20   1983. Plaintiff challenges conditions of his prior confinement at California State Prison

21   Sacramento (CSP-SAC). By order filed August 1, 2018, this court provided plaintiff the choice

22   between (1) proceeding on the original complaint as construed by the court, or (2) submitting a

23   proposed First Amended Complaint (FAC). See ECF No. 5. Plaintiff chose to submit a proposed

24   FAC, see ECF No. 8, which the court now screens pursuant to 28 U.S.C. § 1915A.

25          For the reasons set forth below, the court finds that the FAC states cognizable claims for

26   excessive force and conspiracy against defendants Saechao and Shirley; a cognizable failure-to-

27   protect claim against Shirley; and cognizable claims for retaliation and state law battery against

28   Saechao. At plaintiff’s request, the undersigned recommends dismissal of defendants Judd,
                                                       1
 1   Rosewell and O’Brian from this action without prejudice.
 2          II.     Screening of First Amended Complaint
 3          Plaintiff has expressly withdrawn his failure-to-protect claims against defendants Judd,
 4   Rosewell and O’Brian, the only cognizable claims against them. See ECF No. 8 at 4. Therefore,
 5   the undersigned will recommend the dismissal of these defendants from this action without
 6   prejudice.
 7          This court also found that the original complaint stated a failure-to-protect claim against
 8   defendant Shirley, based on his facilitation of, and failure to intercede in, the excessive force used
 9   against plaintiff by defendant Saechao. See ECF No. 5 at 5. This claim against Shirley remains
10   cognizable based on the similar allegations of the FAC. See ECF No. 8 at 5-7.
11          Based on the legal standards and for the reasons previously set forth by this court, the
12   FAC, like the original complaint, states cognizable claims against defendant Saechao for the use
13   of excessive force in violation of the Eighth Amendment, and battery in violation of California
14   law. See ECF No. 5 at 4-5, 7. The FAC also states a cognizable excessive force claim against
15   defendant Shirley, based on his alleged “aggressive, forceful, hostile” escort of plaintiff, who was
16   restrained, to an isolated shower area, causing plaintiff to fall down, and then allegedly holding
17   plaintiff down until Saechao began beating him. ECF No. 8 at 6. Plaintiff alleges these actions
18   occurred on April 24, 2017.
19          The FAC also states a cognizable First Amendment retaliation claim against defendant
20   Saechao, based on the allegations that Saechao used excessive force against plaintiff in retaliation
21   for an inmate appeal plaintiff submitted two weeks before alleging that Saechao was beating up
22   prisoners with mental health issues. Plaintiff has now submitted a copy of the subject inmate
23   appeal, dated April 16, 2017, in which Saechao’s name is variously spelled “Say Choy” and “Say
24   Chow.” ECF No. 8 at 10. This evidence, together with plaintiff’s allegations that Saechao
25   repeatedly called him a “snitch” while hitting and kicking him, id. at 7, meets the legal standards
26   for stating a retaliation claim of which the court previously informed plaintiff, ECF No. 5 at 5-7.
27          Finally, the FAC states a cognizable claim against defendants Saechao and Shirley for
28   conspiracy to violate plaintiff’s constitutional rights. A conspiracy claim made pursuant to
                                                        2
 1   Section 1983 requires allegations of “an agreement or meeting of the minds to violate
 2   constitutional rights,” Franklin v. Fox, 312 F.3d 423, 441 (9th Cir. 2001) (citation and internal
 3   quotation marks omitted), as well as an “actual deprivation of constitutional rights resulting from
 4   the alleged conspiracy,” Hart v. Parks, 450 F.3d 1059, 1071 (9th Cir. 2006) (citation and internal
 5   quotation marks omitted). “To be liable, each participant in the conspiracy need not know the
 6   exact details of the plan, but each participant must at least share the common objective of the
 7   conspiracy.” Franklin, 312 F.3d at 441 (citation and internal quotation marks omitted). To state a
 8   cognizable conspiracy claim, plaintiff must show “that the defendants conspired or acted jointly
 9   or in concert and that some overt act must have been done in furtherance of the conspiracy.”
10   Sykes v. State of California, 497 F.2d 197, 200 (9th Cir. 1974) (citation omitted).
11           The alleged agreement and common objective between defendants is supported by
12   plaintiff’s allegations that, inter alia, Shirley aggressively escorted plaintiff to an isolated area that
13   was “off limits . . . due to construction,” a “blind spot,” then told plaintiff while pinning him to
14   the ground, “Don’t move. Don’t fucking move. You know what’s up.” ECF No. 8 at 5-6.
15   Shirley then allegedly told Saechao, “Do your thing.” Id. at 6. Saechao then straddled plaintiff
16   and beat him “for an extended period of time,” while calling him a snitch. Id. at 6-7. Defendant
17   Shirley was allegedly present the entire time. Id. at 7. Plaintiff plausibly alleges that these overt
18   acts were in furtherance of defendants’ conspiracy to physically harm plaintiff.
19           In summary, the FAC states cognizable claims for excessive force and conspiracy against
20   defendants Saechao and Shirley; cognizable claims for retaliation and state law battery against
21   defendant Saechao; and a cognizable failure-to-protect claim against defendant Shirley. The
22   undersigned will recommend, at plaintiff’s request, the dismissal of defendants Judd, Rosewell
23   and O’Brian.
24           III.    Additional Materials Plaintiff Must Submit
25           In response to the court’s prior instructions, plaintiff has submitted two completed USM
26   285 forms, one each for defendants Saechao and Shirley. Plaintiff must also submit a completed
27   summons form that names both defendants and three copies of the FAC. Once all materials have
28   been received, the court will direct the United States Marshal to serve process of the FAC on
                                                          3
 1   defendants Saechao and Shirley.
 2            IV.    Conclusion
 3            Accordingly, for the foregoing reasons, IT IS HEREBY ORDERED that:
 4            1. This action shall proceed on the First Amended Complaint (FAC), ECF No. 8.
 5            2. Service of process is appropriate for defendants Saechao and Shirley.
 6            3. The Clerk of Court is directed to send plaintiff, together with a copy of this order, the
 7   following: (1) one blank summons; (2) one copy of the endorsed FAC; and (3) instructions for
 8   service of process on defendants Saechao and Shirley.1
 9            4. Within thirty (30) days after service of this order, plaintiff shall complete the attached
10   Notice of Submission of Documents and submit the following documents to the court:
11                   a. The completed Notice of Submission of Documents;
12                   b. One completed summons; and
13                   c. Three copies of the endorsed FAC (the Marshal will retain one copy).
14            5. Plaintiff shall not attempt service on any defendant or request a waiver of service.
15   Upon receipt of the above-described documents, the court will direct the United States Marshal to
16   serve the above-named defendants pursuant to Federal Rule of Civil Procedure 4 without payment
17   of costs.
18            6. Failure of plaintiff to timely comply with this order will result in a recommendation
19   that this action be dismissed without prejudice.
20            7. The Clerk of the Court randomly assign a district judge to this action.
21            Further, for the reasons set forth above, IT IS HEREBY RECOMMENDED that
22   previously-named defendants Judd, Rosewell and O’Brian be dismissed from this action without
23   prejudice.
24            These findings and recommendations are submitted to the United States District Judge
25   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)
26   days after being served with these findings and recommendations, plaintiff may file written
27

28   1
         Plaintiff has already submitted the USM 285 forms for defendants Saechao and Shirley.
                                                       4
 1   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
 2   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the
 3   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951
 4   F.2d 1153 (9th Cir. 1991).
 5   DATED: November 27, 2018
 6

 7

 8

 9
     .
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      5
 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       CHARLES FAULTRY,                                No. 2:18-cv-1850 AC P
12                        Plaintiff,
13             v.                                        NOTICE OF SUBMISSION
14       J. SAECHAO, et al.,
15                        Defendants.
16

17            In compliance with the court’s order filed ___________________, plaintiff submits the

18   following documents:1

19
                      ________         One (1) completed summons form
20
                      ________         Three (3) copies of the endorsed FAC
21

22

23

24   ____________________________________                   ____________________________________
     Date                                                   Plaintiff
25

26

27

28   1
         Plaintiff has already submitted the USM 285 forms for defendants Saechao and Shirley.
                                                        1
